Citation Nr: 9915013	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-07 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a manic depressive disorder and 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1957 to January 1959 and from December 1961 to 
December 1962.

In October 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder ("nervous condition"), to include a 
manic depressive disorder and a schizo-affective disorder.  
The RO confirmed its decision in January 1998 after 
considering additional evidence, and the veteran appealed to 
the Board of Veterans' Appeals (Board).  In July 1998, he 
testified at a hearing in support of his claim.


FINDINGS OF FACT

1.  The veteran, who had two periods of active duty in the 
military, received treatment during the interim for a 
psychiatric disorder; he has received additional treatment on 
several occasions during the years since.

2.  There is competent medical evidence of record indicating 
that the veteran's current psychiatric disorder is related to 
his service in the military.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the veteran's claim is 
"well grounded," meaning at least "plausible." 38 U.S.C.A. 
§ 5107(a).  All evidence pertinent to his claim has been 
fully developed and VA's "duty to assist" satisfied.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Service connection may be granted for disability due to an 
injury or a disease that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a).  
Certain conditions-including psychoses such as 
schizophrenia, schizo-affective disorder, bipolar disorder, 
and sometimes manic depressive disorder-will be presumed to 
have been incurred in service if manifested to a compensable 
degree within a prescribed period of time after service, 
which is one year for psychoses.  The presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran had two separate periods of active duty in the 
military-the first from January 1957 to January 1959, and 
the latter from December 1961 to December 1962.  He did not 
have any complaints of a psychiatric disorder during his 
first period of service, and one was not diagnosed.  He even 
acknowledged this during his hearing at the RO, stating that 
he did not begin to experience psychiatric related symptoms 
until after the conclusion of his first period of service, 
and just prior to beginning his second period of active duty 
upon learning that he would have to reenter the military due 
to the "Berlin Crisis."  His wife provided additional 
testimony during the hearing in support of his claim, noting 
that he became very depressed and stressed out when he 
learned that he would have to go back into the military to 
serve his country, particularly since this occurred at a time 
when she was pregnant (and since she soon lost that child to 
a miscarriage).  All of those events reportedly caused the 
veteran to begin drinking excessively and behaving in ways 
that he never did previously.  Their hearing testimony is 
supported by the objective medical evidence, which confirms 
that the veteran received treatment in September 1960 (during 
the interim between his two periods of active duty) for 
"situational anxiety" manifested by, among other symptoms, 
pain and discomfort in his stomach whenever he got to 
"worrying pretty bad."  Thereafter, at various times from 
1963 to 1986, he received additional treatment for ulcer 
disease and gastritis caused by nervousness, depression, 
crying spells, anxiety, etc.  He also received treatment on a 
number of different occasions during those years for alcohol 
abuse.

The more recent medical evidence shows still further 
treatment for relevant psychiatric conditions.  When 
discharged from a VA medical center (VAMC) in October 1997, 
one of the diagnoses was manic depression, and a private 
psychiatrist indicated in a May 1998 statement that he had 
treated the veteran for many years (since 1979), initially 
for symptoms believed to be compatible with schizophrenia, 
but that his diagnosis had since changed to a bipolar 
disorder.  More importantly though, this psychiatrist 
indicated that the veteran had been drinking excessively 
essentially since he was on active duty in the military 
(hence, the recurring diagnosis of alcohol abuse) as a self-
medicating means of controlling his anxiety.  This 
psychiatrist went on to note that he is "convinced" that 
the symptoms the veteran demonstrated years ago (presumably 
proximate to his time in the military), including his chronic 
abuse of alcohol, were essentially the early manifestations 
("beginnings") of the later diagnosed bipolar disorder, 
which the psychiatrist reiterated became more and more 
apparent ("progressed") as the years passed.  He therefore 
concluded that the veteran's current psychiatric disorder 
began coincident with his military service.  

The Board notes that the opinion of the private psychiatrist 
appears to be consistent with the other relevant medical 
evidence of record.  Although no specific psychiatric 
disorder was diagnosed during service, alcohol abuse was then 
shown (a condition which could serve as a basis for a grant 
of service connection for purposes other than compensation, 
see Barela v. West, 11 Vet. App. 280, 282-83 (1998)).  Here, 
however, there is medical evidence of a current psychiatric 
disorder variously diagnosed as schizo-affective disorder, 
and manic-depressive disorder (bipolar disorder), and the 
veteran's private psychiatrist has traced the origins of such 
condition to service (as evidenced by the notations of 
alcohol abuse in his service records).  Significantly, as 
there is no other medical opinion as to the etiology of the 
veteran's current psychiatric problems of record, the opinion 
of the private psychiatrist is not directly refuted by any 
other medical opinion of record.  Under these circumstances, 
the Board finds that the criteria for granting service 
connection for an acquired psychiatric disorder are met.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).



ORDER

Service connection for an acquired psychiatric disorder is 
granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

